Motion by appellant for a stay of order directing the issuance of a building permit, pending appeal from such order. Upon appellant’s stipulation, set forth in the letter of the Town Attorney, dated April 23, 1962, to the effect that the zoning ordinance will remain in status quo pending determination of this appeal, the motion is granted, on condition that the appeal be perfected and argued on April 27, 1962; appeal ordered on the calendar for said date. The appeal will be heard on the original papers and on the typewritten briefs of the respective parties; the appellant’s brief to include a copy of the opinion rendered by the court below. Each party is directed to file six copies of his typewritten brief and to serve one copy on the other prior to the argument of the appeal. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.